DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the images in Figs. 10 and 11 appear to be photocopies of photographs, which results in shading issues and problems with reproducibility, and thus Figs. 10 and 11 fail to comply with 37 CFR 1.84(l),(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Rejections - 35 USC § 112
Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the edges" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the semicircular edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2018/0155106 (Troxell) in view of U.S. patent no. 3,453,033 (Goss) and U.S. patent no. 5,131,572 (Spengler).
With regard to claim 1, Troxell discloses a hand-sanitizer dispenser kit system (Troxell discloses a dispenser kit system for liquid (paragraph [0031]), including alcohol 
While Troxell discloses engagement means (33) to retain the spout with the flap, Troxell fails to disclose wherein the spout includes first and second retaining flanges configured to be fitted with an edge of the spout opening and with an edge of the at least one foldable flap when the spout is placed outside of the box or container. 
However, Goss teaches a spout (valve 2) having first and second retaining flanges (flanges 5) that receive a wall (10) therebetween to hold the valve securely (col. 2, lines 60-65).

Additionally, while Troxell discloses a spout, as noted above, Troxell fails to specify wherein the spout has a lock mode and a dispensing mode; and wherein rotation of the spout clockwise enables the dispensing mode and rotation of spout counterclockwise enables the lock mode.
	However, Spengler teaches a dispensing valve (30) that functions in the manner claimed (Note that the claim terms “clockwise” and “counterclockwise” are relative terms that depend upon a reference frame, which frame has not been defined in the specification or claims).  Specifically, Spengler teaches a tubular section (65) within a spigot (34) that includes an aperture (68) such that rotation of the spigot in one direction aligns the aperture with an opening (44) to allow flow, and rotation of the spigot in the other direction moves the aperture out of alignment with the opening to block flow (col. 5, lines 1-16).
	Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced the tap of Troxell with the valve of Spengler, since doing so would involve nothing more than the mere substitution of one known dispensing valve structure for another known 
With regard to claim 2, which depends from claim 1, Troxell discloses wherein the one or more portable bottles have a cap (cap 17, see Fig. 1).
With regard to claim 5, which depends from claim 1, Troxell discloses wherein at least one of the end portions is configured to be opened or closed to provide access to the interior of the box or container (see Figs. 4-7).
With regard to claims 6 and 7, which depend from claim 1, Troxell discloses the bottles are stored within packaging inside the box (Figs. 6 and7; paragraphs [0046]-[0052]), but does not specify that the bottles are stored within a plastic bag.  However, Examiner takes Official Notice that plastic bags are notoriously old and well known in the art to be used to store objects.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided a plastic bag as the packaging for the bottles of Troxell, since doing so would be nothing more than a substitution of one known packaging structure for another known packaging structure, with the expected results that the substituting packaging would function to store the bottles.  Further, Troxell contemplates that “the multiple bottles 65, 66 could be secured together (e.g., via shrink wrap or other securing means)” (emphasis added; paragraph [0052]).
With regard to claim 8, which depends from claim 1, Troxell discloses the bag is a plastic bag (paragraph [0034]).
With regard to claim 9, which depends from claim 1, Troxell discloses the bag can be made from any number of different materials, including plastics, metalized films, polymer films, vinyl or other pliable or deformable materials (paragraph [0034]).  Troxell fails to specifically disclose the bag is an aluminum bag.  Examiner takes Official Notice that aluminum is a notoriously old and well-known material used as a metallized film or as a deformable material for bag containers.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have made the bag of Troxell out of aluminum, in particular since Troxell specifically indicates that “embodiments of the present invention are contemplated for use with any appropriate bladder material” (paragraph [0034]).
With regard to claim 10, which depends from claim 1, Troxell discloses one of the edges of the at least one foldable flap has a semicircular configuration (see Fig. 2, paragraph [0042]).
With regard to claim 11, which depends from claim 1, Troxell discloses a box (paragraph [0033]) the recitation of “assembled by folding the sidewall and endwall portions into place” is a product by process limitation that does not differentiate the claimed structure from the box disclosed by Troxell (see MPEP 2113).
With regard to claim 12, which depends from claim 10, the combination of Troxell and Goss discloses the first and second retaining flanges are configured to be fitted with the semicircular edge of the at least one foldable flap when the spout is placed outside of the box or container (Troxell discloses the engagement means cooperating with the flap (paragraph [0038]), and Goss discloses the sidewall retained between two flanges (col. 2, lines 60-65).
With regard to claim 13, which depends from claim 1, Troxell discloses all of the recited structure, but does not disclose instructions printed on the sidewall of the box or container, instructing the user to perform specific steps.  Contrary to applicant’s assertions in lines 19-21 of the specification, instructions printed on a device are considered to be nonfunctional printed matter (see MPEP 2112.01).  Accordingly, these features of claim 13 cannot be relied upon to define over and distinguish from the structure disclosed in Troxell.
With regard to claims 14 and 15, which depend from claim 1, Troxell discloses the bottles are stored within smaller packaging inside the box (Figs. 6 and7; paragraphs [0046]-[0052]), but does not specify that the bottles are stored within a box smaller than the box.  However, Examiner takes Official Notice that boxes are notoriously old and well known in the art to be used to store objects (as also evidenced by the boxes 10, 20, 30, 40, 50, 60 of Troxell used to store objects).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided a smaller box as the packaging for the bottles of Troxell, since doing so would be nothing more than a substitution of one known packaging structure for another known packaging structure, with the expected results that the substituting packaging would function to store the bottles.  Further, Troxell contemplates that “the multiple bottles 65, 66 could be secured together (e.g., via shrink wrap or other securing means)” (emphasis added; paragraph [0052]).
With regard to claim 16, which depends from claim 14, Troxell discloses all of the recited structure, but does not disclose instructions printed on the sidewall of the smaller box, instructing the user to perform specific steps.  Contrary to applicant’s .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2018/0155106 (Troxell) in view of U.S. patent no. 3,453,033 (Goss) and U.S. patent no. 5,131,572 (Spengler) as applied to claim 1 above, and further in view of U.S. publication no. 2007/0134379 (Wolfe).
With regard to claim 3, which depends from claim 1, Troxell as modified by Goss and Spengler discloses all of the recited structure, including a cap on the bottle, but does not disclose that the cap includes a spray mechanism.
However, the use of spray mechanisms to dispense liquid food flavorings is known at least from the teachings of Wolfe (see sprayer device 20, 20b).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the bottles of Troxell with a spray mechanism as taught by Wolfe, in order to provide a mechanism to allow flavoring to be evenly distributed over an entire outer surface of a food item and to prevent drips (Wolfe paragraphs [0031], [0032], [0034]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2018/0155106 (Troxell) in view of U.S. patent no. 3,453,033 (Goss) and U.S. patent no. 5,131,572 (Spengler) as applied to claim 1 above, and further in view of U.S. publication no. 2014/0057987(Vinson et al.).
With regard to claim 4, which depends from claim 1, Troxell as modified by Goss and Spengler discloses all of the recited structure, including a hand sanitizing liquid (alcohol), but fails to specify the hand sanitizing liquid is an 80% antiseptic alcohol solution.  However, the use of 80% alcohol solution hand sanitizer liquid is known at least from the teachings of Vinson (paragraphs [0002], [0054]).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have placed the hand sanitizer having an 80% alcohol solution, as taught by Vinson, inside the bag of Troxell, since Troxell specifically discloses that “the present invention relates to liquid, beverage, and/or dietary supplement dispensers” (emphasis added; paragraph [002]), and does not place any specific limitations on what type of liquid may be dispensed.  Additionally, it appears that the device of Troxell would function equally well to dispense the hand sanitizer having an 80% alcohol solution, as taught by Vinson, since Vinson discloses the use of well-known consumer hand pump structures to dispense the sanitizing solution (paragraphs [0019], [0020]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2013/0068640 (McLellan et al.) discloses a cleaning kit that includes a plurality of bottles (200, 210, 220, 230).
U.S. publication no. 2015/0118125 (Hasegawa et al.) discloses a reagent set and reagent container packing box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754